Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   November 03, 2017

The Court of Appeals hereby passes the following order:

A18D0142. DANTE G. FREDERICK v. THE STATE.

       In 2012, Dante G. Frederick pled guilty to two counts of theft by deception and
three counts of possession of a firearm by a convicted felon. Frederick was sentenced
to ten years to serve and ten years on probation. On June 29, 2017, the trial court
entered an amended order, in which the sentence remained the same. On October 5,
2017, Frederick filed this application for discretionary appeal, arguing that the
amended sentence was illegal. We lack jurisdiction.
       To be valid, an application for discretionary appeal must be filed within 30
days after the entry of the appealable order, and this Court lacks jurisdiction to
consider an untimely application. See OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App.
582, 583 (420 SE2d 393) (1992). Here, Frederick filed his application 98 days after
the order was entered. For this reason, Frederick’s application is hereby DISMISSED
for lack of jurisdiction.
       Frederick contends he was unable to comply with this statutory deadline
because he did not receive a copy of the order in a timely manner. If Frederick did
not receive timely notice of the order, his remedy is to petition the trial court to vacate
and re-enter the order as a means of correcting the problem. Cambron v. Canal Ins.
Co., 246 Ga. 147, 148-149 (1) (269 SE2d 426) (1980). The re-entry of the order will
begin anew the time for filing an application in this Court. See Cambron, supra.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/03/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.